WOODS, Circuit Judge
(dissenting). I agree that our duty is simply to determine whether the decree below is in accord with the mandate of the supreme court, and that mandate, speaking as it does in the present tense, I also agree, must be deemed to refer to the date of the opinion (December 5,1892) in pursuance of which it was issued; but it does not seem to me to follow that no consideration may be given to the later cases of Shively v. Bowlby, 152 U. S. 1, 14 Sup. Ct. 548, and Revell v. People, 52 N. E. 1052, to which reference has been made. These cases, I think, put it beyond doubt that, if the question were yet open, the supreme court would not hold, as it did, that the Illinois Central Railroad Company had any right by virtue of its ownership of riparian lands to build piers into the lake to the point of navigability. We are therefore dealing with a nakedly technical right, which exists only because it has been adjudged to exist. But for the judgment on which it rests, it has not even the merit of the celebrated stipulation for a pound of flesh. The mandate for its allowance having passed, and not having been recalled or modified, must be enforced to the full extent of its necessary scope, but its scope should be determined by a strict construction, rather than by the liberal rule enlarged upon in the opinion of the majority. It may be that the riparian right ordinarily is not concluded or exhausted by a single exercise of it, and that “the owner has the right at all times to reach the point of practical navigability as it may exist from time to time”; but the supreme court has not said that of this case, and we need not, and, as I think, should not, say it. On the contrary, the opinion of the supreme court and its mandate are too specific in one respect to admit of the liberal construction which the court favors. “To the point” of practical navigability is the specific limitation, and “the excess beyond such point” is to be removed or abated. These are expressions which make irrelevant any argument or citation of au*963thority to show that “to reach” sometimes means “to penetrate,” or that to “reach navigable water” reasonably implies some “intrusion into it.” Equally irrelevant seems to me the suggestion that a pier would be of no use without navigable water alongside of it. If not outside of the inquiry commanded, the proposition would be unavailing for the purpose of the argument, because the necessary depth at the sities of a pier extending “to the point” of navigability is only a matter of dredging, from the cost of which the railroad company should not be relieved at the expense of the state. The mandate seems to me to leave room for differences of opinion only in respect to the meaning of the expression “practical navigability, having reference to the manner in which commerce in vessels is [was then] conducted on the lake.” The question, I agree, is one of fact, but it is to be determined according to the meaning of that expression. The court below was not only at liberty, it could not escape the duty, to determine the meaning of the words, and if there was doubt, it had the right, and this court now has the right, to favor, and, as it seems to me, in view of the later opinion of the supreme court and the ruling of the highest court of the shite, ought to favor the public title, which is just and clear, rather than the private claim, which is technical, and should not he enlarged by implication, either of law or fact. The evidence, as I recall it, shows that the piers for the greater part, if not for their entire length, were erected in water varying in depth from 8 to 13 feet; and for many boats on the lake that is, and always has been, navigable water. The very interesting facts and figures in relation to the growth of commerce, and the increased size and draft of boats brought into use, is of little significance, unless the mandate is to be interpreted as meaning that the question of navigability is to be determined with reference solely to boats of the greatest, or at least those of more than the average, draft. It is undeniable that there is now, and since Chicago was founded there has been, in actual use upon the lake, a large, though in recent years diminishing, number of vessels drawing 9 feet or less, and I should be unable to agree that these piers do not extend beyond the point of navigability, within the meaning of the mandate, even if the riparian right involved were one of the highest equity. The title to the land under the piers certainly was once in the state, and never by accretion of soil or recession of the waters has there been an appreciable shifting of the boundary line between the land and the water. Neither had there been, before the building of the piers, any change in the depth of water of a character to affect the question of navigability where the piers stand, or in the neighborhood; and it would he difficult, I think, by the evidence, or on general information, to specify the time, either by year or by decade, when by change in commerce as conducted in vessels on the lake the title of the state was devested, or became subject to occupation by a riparian owner for the construction of piers, conceding such a right to exist in nonnavigable water. It was certainly not within the power of the Illinois Central, by putting larger boats on the lake than had been in use before, to take from the state what, by the decision of the supreme court in this case, the state had not power, even by an act of its legislature, to grant to that company; and, if the larger boats were brought into use *964by-others for whose action the railroad company was in no sense responsible, the conclusion is not affected. The essential fact is that water from 6 to 13 feet deep is navigable to vessels yet engaged in commerce on the lake, and these piers extend far beyond the point where, but for their presence, there would be a depth of 10 feet op more. There have been, and doubtless will be, demands for channels and harbors of increased depth; but that does not mean, theoretically or practically, that waters once sufficient for the largest boats in use have ceased to be navigable, though there are now boats for which they are inadequate. The establishment by the government of a harbor line, and the ordinances and contracts for the construction of Lake Park,have,in respect tp this case, just this significance, and necessarily or fairly no more: that, instead of ordering the piers in question to be abated or removed, we should direct, as the mandate permits, that “other proceedings relating thereto be taken on application of the state, as may be authorized by law.” The land finder the piers—a considerable part of it upon any reasonable view of the case, as I see it— belongs to the state. It should be surrendered or paid for. It is not, as the opinion of the supreme court in this case demonstrates, “a mere naked legal title’.’ which the state has; nor is it held only “for the very purpose to which these structures are devoted, namely, commerce on the lake.” This company holds possession for its own private purposes, and to that extent we have an example to the contrary of the belief declared in the opinion of the supreme court, “that no instance exists where the harbor of a great city and its commerce have been allowed to pass into the control of any private corporation.” The state, if restored to its rights, would hold for the benefit of the public, and could alienate only “in those instances mentioned of parcels used in the improvement of the interest thus held, or when parcels can be disposed of without detriment to the public interest in the lands and "waters remaining.” So said the supreme court in this case. We should not say otherwise.
The decree appealed from is affirmed.